857 F.2d 1469Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frankie McCOY, Plaintiff-Appellant,v.Bernard SMITH, Assistant Warden, Maryland Penitentiary,Defendant-Appellee,andHoward N. Lyles, Warden, Defendant.
No. 88-6659.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 28, 1988.Decided:  Sept. 7, 1988.

Frankie McCoy, appellant pro se.
John Joseph Curran, Jr., Attorney General, Stephanie Judith Lane-Weber, Assistant Attorney General (Office of the Attorney General of Maryland), for appellees.
Before DONALD RUSSELL, JAMES DICKSON PHILLIPS and SPROUSE, Circuit Judges.
PER CURIAM:


1
Frankie McCoy appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  McCoy v. Smith, C/A No. 88-52-HM (D.Md. April 7, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.